NUMBER 13-20-00278-CR

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


                                       Ex parte G.G.



                     On Appeal from the 278th District Court
                           of Walker County, Texas.


                                          ORDER
   Before Chief Justice Contreras and Justices Longoria and Perkes
                          Order Per Curiam

       Appellant filed a notice of appeal with this Court from the trial court’s order denying

the relief requested in his application for writ of habeas corpus. The record currently

before the Court fails to include a certification of appellant’s right to appeal. Based upon

information provided by the district clerk’s office, a certification has not yet been entered

by the trial court. Accordingly, this matter is ABATED and REMANDED to the trial court

for entry of a certification of the appellant’s right to appeal.
       On remand, the trial court shall immediately issue notice of a hearing and

accordingly conduct a hearing addressing the foregoing matter. We further direct that,

after conducting the hearing, the trial court certify whether appellant has the right of

appeal. The trial court's certification, and any orders it enters, shall be included in a

supplemental clerk's record.

       The trial court is directed to cause the supplemental clerk's record to be filed with

the Clerk of this Court within thirty days of the date of this order. Should the trial court

require more time to comply with the directions of this Court, it shall request an extension

prior to the expiration of this deadline.

       It is so ORDERED.

                                                 PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
2nd day of December, 2020.




                                             2